Citation Nr: 1755238	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee strain.

2.  Entitlement to service connection for a right knee strain.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type 2 (type 2 diabetes).


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1955 to January 1956; from February 1956 to June 1956; and from September 1956 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The new and material evidence received since the last, final October 2002 rating decision, includes a letter/opinion from a joints specialist, which raises a reasonable possibility of substantiating the service connection claim for a right knee strain.

2.  The Veteran's right knee strain is related to his active service.

3.  Resolving all reasonable doubt in favor of the Veteran, his peripheral neuropathy of the upper extremities is the result of his type 2 diabetes.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2002 rating decision is new and material and the service connection claim for a right knee strain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria for entitlement to service connection for a right knee strain are met.  38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected type 2 diabetes, are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.1002, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last, final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 510 - 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claim for right knee strain was previously denied in an October 2002 rating decision because the RO made a finding that there was no evidence that the Veteran's right knee pain is related to his report of right knee pain in service; and that there was no known association between Griseofulvin and joint deterioration.  After this rating decision, the Veteran did not appeal this decision within one year; therefore, the October 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received and obtained since the October 2002 rating decision includes a February 2008 nexus opinion on the right knee strain from a joint specialist, which was received by the RO in February 2011.  See February 2008 Letter from Private Physician.  This evidence is "new" because it had not been previously submitted and considered by VA.  The evidence is "material" because it serves as new evidence of a nexus between the Veteran's in-service knee injury and his current disability.  

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512 - 513.  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has now been received, the service connection claim for a right knee strain is reopened.

Service connection for a Right Knee Strain

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran, through his representative, asserts that his right knee disability is related to an injury he sustained in 1962, during the Cuban Missile Crisis.  See July 2017 Videoconference Hearing Transcript.

In support of his assertion, the Veteran has provided medical opinions from a private physician, Dr. A.M., who is a joints specialist.  In a February 2008 letter, Dr. A.M. opined that the condition of the Veteran's knee is related to his service.  See February 2008 Letter from Dr. A.M. (clarifying that this opinion was a correction to his September 2006 opinion, which he intended as a positive nexus opinion).  As a rationale, Dr. A.M. explained that the Veteran presented with popping, locking and giving away of the knees, which are long standing symptoms that the Veteran had, dating back to his military service; and that the Veteran reported taking plain films at that time.  He further stated that the Veteran's knee disability could easily date back to service; and that there is also evidence of chronic jumper knee with chronic patella tendon changes that apparently were treated for his back while in service.

The Board finds this medical opinion to be the most probative evidence of record, which is dispositive of this issue.  This opinion provides a clear rationale, which is based on his review of the Veteran's in-service and post service medical records.  Therefore, the Board finds that service connection for a right knee strain is warranted.

Secondary Service Connection for Peripheral Neuropathy of the Upper Extremities

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran, through his representative, asserts entitlement to service connection for peripheral neuropathy of the upper extremities.  See July 2017 Videoconference Hearing Transcript.  As indicated in an April 2010 rating decision, he also notes that he is currently service-connected for type 2 diabetes due to Agent Orange exposure, and for bilateral peripheral neuropathy of the lower extremities.  Id.

In support of his assertion, the Veteran has provided medical opinions from a private physician, Dr. A.K.  First, in a March 2013 addendum to a January 2013 neurologic report, which was provided to correct errors and provide additional clarity, Dr. A.K. opined that since the Veteran is a known type 2 diabetic, it is as likely as not that his polyneuropathy is associated with his diabetes.  As a rationale, Dr. A.K explained that small fiber painful neuropathy may be seen with diabetes mellitus and with remote history of exposure to toxic agents.  See January 2013 Neurologic Report.  Subsequently after his 2013 opinions, Dr. A.K. also opined that the Veteran has extreme paresthesia and pain, secondary to possible small fiber neuropathy, which may be related to Agent Orange.  See February 2015 Letter/Opinion.

The Board finds these medical opinions to be the most probative evidence of record.  These opinions, taken together as a whole, provide a clear rationale, which are based on his review of the Veteran's in-service and post service medical records, as well as his knowledge of the Veteran's medical history, as a result of treating him for a number of years.  Therefore, the Board finds that the evidence of record is at least in equipoise, and in resolving all reasonable doubt in favor of the Veteran, secondary service connection for peripheral neuropathy of the upper extremities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for right knee strain is granted.

Entitlement to service connection for a right knee strain is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type 2 diabetes, is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


